Order entered July 13, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00300-CV

                                LYNNE DUGGAN, Appellant

                                               V.

      TANGLEWOOD VILLA OWNERS ASSOCIATION, INC., ET AL., Appellees

                       On Appeal from the County Court at Law No. 1
                                  Grayson County, Texas
                           Trial Court Cause No. 2015-1-091CV

                                           ORDER
       Before the Court is appellant’s July 6, 2016 “Partial Objection to Order Granted June 14,

2016 and Motion to Extend Time to File a Brief.” Appellant contends the record is incomplete

because it is missing the reporter’s records from hearings conducted on January 12, 2016 and

February 9, 2016. Both of these reporter’s records have been filed with this Court.

       Appellant also contends the original petition in the clerk’s record is incomplete because it

is only three pages and the petition she filed was 12 pages. We GRANT appellant’s motion only

to the following extent: We ORDER Wilma Bush, Grayson County Clerk, to file, by JULY

25, 2016 either (1) a supplemental clerk’s record containing the appellant’s twelve page Original

Petition for Temporary Restraining Order and Temporary Injunction or (2) written verification

that the three page Original Petition for Temporary Restraining Order and Temporary Injunction
was the complete document filed by appellant. We extend the time for appellant to file a brief to

AUGUST 24, 2016.

       We DIRECT the Clerk of this Court to send a copy of this order to Ms. Bush, counsel for

appellees, and appellant.

                                                    /s/    ELIZABETH LANG-MIERS
                                                           JUSTICE